PER CURIAM.
The appellant pleaded guilty to an indictment charging him with assault with intent to commit murder in the first degree. He was adjudged guilty. Sentence was withheld, and he was placed on probation for a period of seventeen years. Thereafter, upon a hearing based upon an affidavit of violation of probation, the court revoked the probation and sentenced him to imprisonment in the state penitentiary for a period of fifteen years. The contention presented by the appellant on his appeal therefrom is that the finding and holding of the court that the defendant had violated his probation was not supported by the evidence. Upon consideration thereof we hold that error in that respect has not been shown, and the appellant’s contention is without merit.
Affirmed.